Citation Nr: 9927213	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  94-41 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
October 1971.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
September 1993 rating determination by the Los Angeles, 
California Regional Office (RO).  This case was previously 
before the Board in May 1996 and remanded for additional 
development and adjudication.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The evidence does not show that the veteran currently has 
PTSD.  



CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show the veteran was evaluated in 
June 1969 for "nervous problems".  He was also evaluated in 
January 1970 for complaints of insomnia, loss of energy, 
weight loss and feelings of depression.  He reported that his 
symptoms began while overseas and attributed them to 
"personal problems but no more than most".  The diagnosis 
was situational depression in a basically passive-aggressive 
character.  His clinical evaluation at separation in 
September 1971 was normal and no pertinent psychiatric 
abnormalities or diagnoses were reported.  

A review of the veteran's DD Form 214 discloses he served on 
active duty in the Republic of Vietnam during the Vietnam era 
and was awarded the Combat Action Ribbon.

The veteran's original claim for service connection for PTSD 
was received in March 1993.  In support, is a letter from 
J.D. Salk, M.D. indicating that the veteran had been treated 
for chronic PTSD as a result of his service in Vietnam as 
well as major depression which was in partial remission.  In 
July 1992, the veteran underwent a VA psychological 
evaluation.  During the initial consultation, Dr. Salk 
reported the veteran met the criteria for PTSD as a result of 
some moderate trauma in Vietnam.  The veteran was also noted 
to have major depression and alcohol dependence.  The 
examiner noted the veteran's Minnesota Multiphasic 
Personality Inventory (MMPI) profile suggested a variety of 
psychological problems and that he may have exaggerated their 
intensity somewhat in an attempt to gain help.  

Also of record are VA treatment records which show the 
veteran attended PTSD group meetings between March 1992 and 
March 1993.

On VA psychological examination in April 1993 the veteran 
indicated that while stationed in Vietnam his military 
occupational specialty (MOS) was radio repair but that he 
also served on guard and trash details.  His duty was 
primarily service support in nature although he did describe 
limited contact with the enemy on perimeter guard.  He also 
reported that he had been in combat "and under enemy fire," 
had been around dead and wounded men and had experienced the 
weekly threat of injury or death.  When asked to describe 
specific traumatic experiences in Vietnam, the veteran 
described his fear during mortar/rocket attacks on the 
airbase at Chu Lai.  Typically he would be sealed inside a 
van repairing radios when he would hear explosions.  He 
described his fear as he exited the van rushing to the bunker 
unclear exactly what was happening.  The examiner noted that 
the evaluation did not support a diagnosis of PTSD and that 
although the MMPI profile suggested significant psychologic 
dysfunction, it was not specific to a PTSD diagnosis.  The 
examiner also determined that the veteran was unable to 
describe a stressor that would be associated with a chronic 
stress reaction.  

The veteran subsequently underwent a VA psychiatric 
examination in May 1993. He reported that during his first 
nine months in Vietnam "things were not too bad".  He 
reported that later the mortar and rocket attacks increased 
but that casualties remained very rare.  He stated that 
friends of his in the infantry company were killed but that 
he was never present when this happened.  During his 18-month 
stay he had 90 days of perimeter duty and described one 
firefight while he was on a listening post.  The VA 
psychiatrist reviewed the veteran's MMPI profile and 
determined that the pattern was not characteristic of PTSD.  

In June 1993 the veteran provided information concerning his 
inservice stressors.  He stated that he was under mortar and 
rocket attacks and was involved in firefights on several 
occasions while on guard duty.  He stated that most of his 
fellow marines that were in infantry units were killed and 
wounded.  He provided the names of several witnesses who 
served with him.  

A June 1992 psychological evaluation report from M. 
Kalechstein, M.D. shows the veteran was evaluated for 
complaints of continuous stress and harassment related to his 
employment.  The clinical impression was of anxiety disorder 
and depressive disorder.  It was noted that in 1990 the 
veteran was hospitalized for stress and later consulted a VA 
hospital.  

On VA psychologic evaluation in June 1996 the veteran's MMPI 
testing showed that both PTSD scales were elevated but the 
profile had questionable validity.  The examiner concluded 
that neither the MMPI nor the interview results were fully 
congruent with a diagnosis of PTSD.  Instead, the clinical 
history and interview suggested depressive disorder and 
episodic alcohol abuse.  

During a VA psychiatric examination in August 1996, the 
veteran reported that while in Vietnam he had befriended some 
of the infantry who were killed in operations outside the 
base but that he was never present when they became 
casualties.  He stated that the worst time was during the 
1968 TET offensive when the enemy launched several mortar and 
rocket attacks, directed primarily at the aircraft on the 
base and not at personnel.  He stated that there were no 
casualties in his company during these attacks.  The veteran 
also reported enemy harassment, particularly one episode in 
which enemy fire was directed toward a nearby listening post.  
He also did some guard duty in a tower with a M-60 machine 
gun but did not have to fire it.  On examination the veteran 
reported past symptoms of hypervigilance and sleep 
disturbance.  The examiner noted the veteran described no 
nightmares that were content-related to his Vietnam service.  
The clinical assessment was alcohol abuse and dysthymia with 
superimposed major depression.  The examiner concluded that 
the veteran described neither the level of fear or combat 
exposure often associated with chronic PTSD and that the 
symptoms described were subclinical in nature.  

VA outpatient treatment records dated from December 1981 to 
June 1994 primarily show treatment for various physical 
disorders.  A November 1995 VA treatment record is 
significant for a diagnosis of PTSD.  

In an April 1997 statement the veteran indicated that he 
returned from Vietnam in 1968 and was later treated in 1970 
for passive-aggressive traits and insomnia and that these 
traits were consistent with PTSD.  

When this case came before the Board in May 1996, the Board 
remanded it for a VA medical opinion.  A VA examination by a 
panel of two psychiatrists was conducted in March 1998.  The 
clinical diagnosis was major depression by history.  The 
examiners noted that in contrast to the veteran's previous 
statements regarding his service in Vietnam, as described in 
August 1996, he now appeared to have "moved the scene of 
combat closer to his person."  On examination he reported 
having been involved in firing his weapon repeatedly and that 
casualties were inflicted all around him and were witnessed 
by the veteran.  He also reported that during periods of 
action he was around the perimeter of the base and was at 
times located in a bunker.  The veteran's statements seemed 
to fluctuate as to his actual whereabouts when this action 
occurred and he could not establish the time or frequency of 
these actions.  Significantly, for the first time, the 
veteran reported having nightmares of being "chased around 
the jungle".  The examiner noted this was a change from 
previous reports in which the veteran was mostly stationed on 
the base, which was considered a secure area.  There was no 
notation that the veteran ever ventured into the jungle on 
missions nor did the veteran report it currently.  He denied 
have any other intrusive memories of his Vietnam experiences 
or flashbacks but did report being affected by loud noises.  
His clinical picture was further complicated by his chronic 
history of heavy alcohol abuse that had caused him serious 
marital and physical problems, which very likely contributed 
negatively on his emotional state as well.  

The examiners concluded that because of conflicting reports, 
they could not establish with any degree of certainty whether 
or not the veteran had experienced an emotional trauma in 
such proportions as to cause PTSD.  Also, clinically, the 
veteran's presenting symptoms did not fully meet the criteria 
for a diagnosis of PTSD.  

A September 1998 VA hospital discharge summary show 
hospitalization for acute alcoholic pancreatitis.  

Analysis

The Board finds that the veteran's claim for service 
connection for PTSD is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  That is, it 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation."  Murphy v. Derwinski, 
1 Vet.App 78, 81 (1990).  

Although the veteran has presented a well-grounded claim, 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and service.  
38 C.F.R. § 3.304(f) (1998).  If the claimed in-service 
stressor is related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded a combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  Id.

The Board notes that the veteran received the Combat Action 
Ribbon.  Since it has been established that he engaged in 
combat with the enemy during his active duty service, 
corroboration of the occurrence of his alleged stressors is 
not required.

However even if there was a stressful event in service, it 
must nevertheless be determined whether that event was of 
sufficient gravity to support a diagnosis of PTSD.  In West 
v. Brown, 7 Vet. App. 70 (1994), the Court held that the 
sufficiency of the stressor is a medical determination.  
Adjudicators may not make a determination on this point in 
the absence of independent medical evidence.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Moreover, as the 
diagnostic criteria have changed from an objective ("would 
evoke . . . in almost anyone") standard in assessing whether 
a stressor is sufficient to trigger PTSD, to a subjective 
one, the sufficiency of a stressor is now a clinical 
determination for the examining mental health professional.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).

In July 1992, the veteran underwent a VA psychological 
evaluation.  During the initial consultation Dr. Salk 
reported the veteran met the criteria for PTSD as a result of 
some moderate trauma in Vietnam.  The examiner noted that the 
veteran's MMPI profile suggested a variety of psychological 
problems and that he may have exaggerated their intensity 
somewhat in an attempt to gain help.  

In 1993, the veteran underwent a comprehensive VA psychiatric 
examination. Based on a review of the veteran's MMPI profile 
and examination findings, the examiner concluded that the 
veteran did not fully meet the criteria for PTSD.  The 
examiner stated that although the MMPI profile suggested 
significant psychological dysfunction, it was not specific to 
PTSD.  Furthermore, the veteran was unable to describe a 
stressor that would be associated with a chronic stress 
reaction.  The veteran underwent further VA examination in 
1996.  At that time the psychiatrist concluded that the 
veteran described neither the level of fear nor the combat 
exposure often associated with chronic PTSD.  

The conflict in medical opinions precipitated the Board's 
decision to obtain an opinion from a panel of two 
psychiatrists.  After discussing at length the medical 
evidence of record and the medical principles involved, the 
VA psychiatrists concluded that the veteran's presenting 
symptoms did not fully meet the criteria for a diagnosis of 
PTSD.  More importantly the psychiatrists stated that because 
of conflicting reports, they could not establish with any 
degree of certainty whether or not the veteran had 
experienced any emotional trauma in such proportions as to 
cause PTSD.  

Upon careful consideration of the conflicting evidence in 
this case, the Board finds that the opinion expressed by the 
panel of psychiatrists in 1998, as well as other examiners, 
is more convincing and probative than the contrary opinion 
expressed by Dr. Salk in 1993, in part because it is not 
apparent that Dr. Salk reviewed the veteran's medical 
history, as found in his claims file in formulating his 
opinion.  Although PTSD was diagnosed, his medical report 
does not identify a specific stressor relied upon in 
diagnosing the disorder.  The Board finds that the medical 
evidence favoring the veteran's claim was based predominantly 
on the history provided by the veteran.  Although the 
veteran's claim is supported by this report, it alone cannot 
provide a basis for a clear diagnosis of PTSD, given the lack 
of adequate stressors (as noted by other examiners). 

The Board finds that the 1998 VA examination report which 
concludes that the veteran did not fully meet the criteria 
for a diagnosis of PTSD is more probative than the reports 
which show a diagnosis of PTSD.  In this regard, the VA 
psychiatrists had an opportunity to review the veteran's 
complete claims file, including the reports of record, which 
show a diagnosis of PTSD.  Furthermore, the VA psychiatrists 
gave a complete rationale for their finding that the veteran 
did not have PTSD.  This rationale was based on examination 
findings and a complete review of the claims file.

In short, the Board concludes that of the opinions offered, 
greater weight is to be accorded the recent VA psychiatrists 
findings and conclusions for the purpose of deciding this 
appeal.   See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet.App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

After weighing all the evidence, the Board adopts the recent 
VA psychiatrists' conclusions, and, in light of the other 
evidence of record, the Board finds that the opinion is 
sufficient to satisfy the statutory requirements of producing 
an adequate statement of reasons and bases where the expert 
has fairly considered material evidence which appears to 
support the veteran's position.  Wray v. Brown, 7 Vet.App. 
488, at 492-93 (1995).

In reaching this decision, the Board has considered the 
doctrine of giving the benefit of the doubt to the veteran 
under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but the 
evidence is not of such approximate balance as to warrant its 
application.  The preponderance of the evidence is against 
the veteran's claim.


ORDER

Entitlement to service connection for PTSD is denied.



		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals



 

